UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7690



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOYCE TORIAN THOMPSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. W. Earl Britt, Senior
District Judge. (CR-87-53-BR, CA-97-699-5-BR)


Submitted:   July 2, 1998                  Decided:   July 20, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joyce Torian Thompson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joyce Thompson seeks to appeal the district court’s order

refusing to entertain a successive motion under 28 U.S.C.A. § 2255

(West 1994 & Supp. 1998), without authorization from this court. We

have reviewed the record and the district court’s opinions and find

no reversible error. The district court acted in accordance with

the dictates of § 2255. Accordingly, we deny a certificate of

appealability and dismiss the appeal. We deny Thompson’s motion for

oral argument. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2